Exhibit 10.1

LEASE AGREEMENT

FOR

 

 

 

   TENANT:    Franklin Synergy Bank       LANDLORD:    The Grandview Eight   

 

-1-



--------------------------------------------------------------------------------

LEASE INDEX

 

1. PREMISES

 

2. TERM

 

3. USE

 

4. MINIMUM RENT

 

5. ADDITIONAL RENT

 

6. PERCENTAGE RENT AND MONTHLY SALES REPORTS

 

7. DELINQUENCY CHARGE

 

8. SECURITY DEPOSIT

 

9. INSURANCE

 

10. TENANT’S REPAIRS

 

11. LANDLORD’S REPAIRS

 

12. CONDITION OF PREMISES, CONSTRUCTION AND ALTERATIONS

 

13. COMPLIANCE WITH STATUTES

 

14. SIGNS

 

15. ACCESS TO PREMISES

 

16. SUBORDINATION

 

17. DAMAGE OR DESTRUCTION

 

18. EMINENT DOMAIN

 

19. ASSIGNMENT AND SUBLETTING

 

20. SURRENDER

 

21. DAMAGES

 

22. UTILITIES

 

23. DEFAULT AND ACCELERATION

 

-2-



--------------------------------------------------------------------------------

24. BANKRUPTCY

 

25. REMOVAL

 

26. WAIVER

 

27. WAIVER OF JURY

 

28. HOLDING OVER

 

29. TENANT AND EMPLOYEE PARKING

 

30. PROVISIONS BINDING

 

31. NOTICES

 

32. REMEDIES CUMULATIVE

 

33. SEVERABILITY

 

34. HEADINGS

 

35. USE OF COMMON AREAS

 

36. RUBBISH REMOVAL

 

37. SIDEWALKS

 

38. IMPROVEMENTS AND ALTERATIONS OF CENTER BY LANDLORD

 

39. LIMITED LIABILITY

 

40. INDEMNIFICATION

 

41. RELOCATION OF PREMISES

 

42. HAZARDOUS SUBSTANCES

 

43. RULES AND REGULATIONS

 

44. QUIET ENJOYMENT

 

45. COMMISSION

 

46. EXPANSION OF THE PREMISES

 

47. COMPLETE AGREEMENT

 

-3-



--------------------------------------------------------------------------------

L E A S E

THIS LEASE AGREEMENT (“Lease”), made by and between The Grandview Eight, L.L.C.,
a Tennessee Limited Liability Company, having its principal offices at 7175
Nolensville Pike, Suite 207, Nolensville, Tennessee 37135 (“Landlord”), and
Franklin Synergy Bank, a Tennessee banking corporation (“Tenant”) and which
shall become effective upon the later date of full execution hereof by the
Parties, as noted after the respective signatures herewith, (the “Effective
Date”).

W I T N E S S E T H :

In consideration of the mutual promises, undertakings and covenants hereinafter
set forth and intending to be legally bound hereby, Landlord and Tenant agree as
follows:

1. PREMISES.

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, certain
premises containing approximately 1,425 square feet of leasable area (“RSF”), as
shown on Exhibit “A” attached hereto and made a part hereof, designated as Suite
Nos. A-3 (the “Premises”) and located at the Center, 7177 Nolensville Pike (or
Road), Nolensville, Tennessee 37135 (the “Building” or “Center”), and also known
as, Brittain Plaza.

2. TERM.

 

  A. The Premises are leased to Tenant subject to all of the terms, covenants
and conditions contained herein for a term of thirty-eight (38) months,
commencing on October 1, 2015 (“Lease Commencement Date”) and ending on
December 31,2018 (“Lease Term”), unless the term be sooner terminated or
canceled as provided herein.

 

  B. Tenant shall have the option of renewing this Lease for two (2) additional
three (3) year term (the “Option Terms”), provided that Tenant shall not then be
in default of its obligations and provided further, that Tenant shall give
Landlord at least four (4) months written notice of the exercise of each such
option prior to the end of the lease term then in effect.

3. USE.

Tenant shall have the right during the term of this Lease to use the Premises
for the operation of a full service bank office and related general office use.

 

-4-



--------------------------------------------------------------------------------

  A. The Premises shall be occupied and used solely as provided above and for no
other use.

 

  B. Tenant covenants and agrees that the Premises shall be occupied in
accordance with the following:

(1) To keep the Premises in a clean, careful, safe and proper manner.

(2) To prevent the Premises from being used in any way which will injure the
reputation of the same or which may be a nuisance, annoyance, inconvenience or
damage to the other tenants of the Center, the Premises, or to the Center,
including but not limited to, the discharge of cooking odors.

(3) To abide by all reasonable rules and regulations established by Landlord,
from time to time, with respect to the Premises and the Center.

(4) Not to use or occupy or suffer or permit said Premises or any part thereof
to be used or occupied for any purpose contrary to law or the rules or
regulations of any public authority or in any manner so as to increase the cost
of hazard insurance to the Landlord.

4. MINIMUM RENT.

A. Tenant shall pay as the minimum rent (“MR”) for each month of the term of
this Lease, commencing as of the Lease Commencement Date recited in Item 1. A.,
above, the amounts listed below, without any deductions or set-offs, payable
without demand, in advance on or before the first day of each month.

B. The minimum rent shall be as follows:

 

Month

   Monthly MR (per RSF)      Monthly MR      Yearly Minimum Rent  

Months

   1 - 2    $ 0.00       $ 0.00       $ 0.00   

Months

   3 - 38    $ 18.00       $ 2,137.50       $ 25,650.00   

Option Term(s), if exercised, Minimum Rent to increase three (3.)%) per cent
annually commencing with month 39.

C. All minimum rent and additional rent (as recited in item 5, below) shall be
payable, in advance, during the term of this Lease solely in the form of
Automated Clearing House transfer (“ACH Transfer”), to the order of The Joon
Management, LLC, f/b/o The Grandview Eight, LLC, (or its designated successor or
assign) for deposit in the designated bank account of The Joon Management LLC
(“Joon”) on or before the first day of each calendar

 

-5-



--------------------------------------------------------------------------------

month, without any prior demand therefore and without deduction or offset
whatsoever. Tenant shall pay to Joon all charges and other amounts whatsoever as
provided in the Lease (the “Additional Charges”). All Additional Charges shall
also be due and payable by ACH Transfer and Landlord shall have the same
remedies for a default payment of Additional Charges as for a default in the
payment of Rent.

In the event that this Lease commences on a day other than the first day of the
month, the rent for such partial month shall be prorated accordingly and
included in the first full month payment of rent. Should any payment from Tenant
be dishonored or returned by Joon’s bank for any reason, Landlord shall be
entitled to, in addition to any and all other rights recited under the terms of
this Lease, to assess a service charge of fifty dollars ($50) for each such
occurrence. Tenant acknowledges and agrees that the above charges represent a
fair and reasonable estimate and liquidation of Landlord’s expense in the
management of the Center resulting from such incidents, which expense is not
contemplated nor included in any other rental or charge provided to be paid by
Tenant.

5. ADDITIONAL RENT. This Lease is intended to be a triple net lease (“NNN”).
Tenant shall pay to Landlord, throughout the term of this Lease as additional
rent, its proportionate share of all real estate taxes, insurance and
assessments which may be levied against the Center of which the Premises is a
part, and in addition, For purposes of this paragraph, Tenant’s aggregate
proportionate share of real estate taxes and Insurance shall be equal to the
ratio that the area of the Premises is to the total rentable area of the Center
in which the Premises is located. Tenant shall pay its proportionate share of
real estate taxes and Insurance in monthly installments, together with minimum
rent, in such amounts as are estimated and billed by Landlord. The additional
rent charged to Tenant for the first twelve (12) months of the Initial Lease
Term is estimated to be $ 3.00 per square foot.

After the end of each calendar year, if the actual amount due from Tenant is
more than the amounts previously paid by Tenant, the difference shall be paid by
Tenant within thirty (30) days of the receipt of said statement.

6. PERCENTAGE RENT AND MONTHLY SALES REPORTS.

“INTENTIONALLY OMITTED”

7. DELINQUENCY CHARGE. In the event that any payment to be made by Tenant,
whether minimum rent, additional rent, or any other sum, charge or amount, shall
not be paid when within five (5) days after it shall be due, Tenant shall, upon
demand, pay a ten percent (10%) delinquency charge to Landlord for all payments
so over due and such delinquency charge shall be deemed “additional rent” for
all purposes under this Lease.

8. SECURITY DEPOSIT.

 

-6-



--------------------------------------------------------------------------------

“INTENTIONALLY OMITTED”

9. INSURANCE.

A. During the term of this Lease, Tenant agrees to place and maintain at
Tenant’s own expense adequate contents insurance (including coverage against
sprinkler damage or destruction) written by an insurance company qualified to do
business in the State of Tennessee and acceptable to Landlord, covering personal
property, equipment and fixtures placed by Tenant on the Premises. Tenant hereby
waives any claim or right of action Tenant may or could have against Landlord
for any damage occurring to such personal property, equipment or fixtures from
causes covered by such insurance and will procure an endorsement or rider to its
insurance policy indicating an acknowledgment of such waiver by Tenant and a
waiver of subrogation rights by the insurer. Without demand from Landlord,
Tenant shall furnish to Landlord, promptly after execution of this Lease and
prior to any entry by Tenant on the Premises or any expiration date of said
insurance, a duplicate of the policy or a certificate of such insurance.

B. During the term of this Lease, Tenant agrees to place and maintain at
Tenant’s own expense public liability insurance , with respect to Tenant’s use
and occupancy of the Premises, written by an insurance company qualified to do
business in the State of Tennessee and acceptable to Landlord, in a sum of not
less than $1,000,000 on account of bodily injury or death of one person;
$2,000,000 on account of bodily injury to or death of more than one person as
the result of one accident; and property damage in the amount of $500,000. In
addition to public liability insurance required herein, in the event liquor is
sold or served in the Premises, Tenant shall at all times during the Lease Term
maintain separate liquor liability insurance with limits of not less than $
2,000,000.00 on account of bodily injury or death for one person event and
$5,000,000.00 on account of bodily injury or death of more than one person as a
result of a single event.

Tenant shall have Landlord named therein as an additional insured. Without
demand from Landlord, Tenant shall furnish to Landlord, promptly after execution
of this Lease and prior to any entry by Tenant on the Premises or any expiration
date of said insurance, a duplicate of the policy or a certificate of such
insurance.

C. Tenant shall not use the Premises for any unlawful business use or purpose,
nor for any business use or purpose deemed extra-hazardous, nor for any purpose
or in any manner which is in violation of any law or regulation, nor for any
purpose which shall make void or voidable any insurance policy maintained by
Landlord for the Center or which shall increase the cost to Landlord of any such
insurance. If by reason of Tenant’s failure to comply with the provisions of
this subparagraph C, Landlord’s cost to insure The Center is increased, then
Tenant shall reimburse Landlord within twenty (20) days after request by
Landlord for 100% of such increase.

 

-7-



--------------------------------------------------------------------------------

D. As long as their respective insurers so permit, Landlord and Tenant hereby
mutually waive their respective rights of recovery against each other to the
extent of losses covered by property insurance. Each party shall apply to their
insurers to obtain said waivers and each party shall obtain any special
endorsements if required by their insurer to evidence compliance with the
waiver; however, nothing herein shall be interpreted as releasing the Tenant
from any liability, as a result of any damage caused by the intentional acts
and/or gross negligence of the Tenant, its employees, invitees and/or guests,
nor preventing the Landlord and/or its insurance provider from seeking
restitution from Tenant related thereto.

10. TENANT’S REPAIRS. Tenant shall keep the Premises and the fixtures, plumbing,
heating, electrical and air conditioning systems and equipment therein in good
order and condition, including regular pest control and regular HVAC maintenance
contracts, and will, at the expiration or other termination of term hereof
surrender and deliver up the same in the condition as the same now is or shall
be at the commencement hereof, ordinary wear and tear, and damage by the
elements, fire, and other unavoidable casualty excepted. Tenant will keep the
Premises free of trash and debris and shall remove trash from the sidewalks
immediately adjacent to the Premises. Tenant shall repair and replace any broken
windows, plate glass, doors or storefronts within or forming a part of the
Premises.

11. LANDLORD’S REPAIRS. Landlord agrees that it will keep and maintain the roof,
HVAC, and the structural portions of the Center, exclusive of doors and
exclusive of windows (except as provided in Item 10, above), in good tenantable
condition and in compliance with all municipal building codes during the term of
this Lease, except that, should any portion of the Premises or the Center be
damaged, through the fault and neglect of Tenant, its officers, agents,
employees, invitees or customers, then Tenant agrees to promptly and properly
repair the same at Tenant’s expense and save Landlord harmless from all loss,
cost or damage resulting from the same.

12. CONDITION OF PREMISES, CONSTRUCTION AND ALTERATIONS.

Landlord shall deliver the Premises in a “vanilla box” condition, broom clean
and free of debris, upon substantial completion of Landlord’s work listed on
Exhibit “B” attached hereto, and as may be necessary for the commencement of
Tenant’s improvements. Tenant agrees not to permit any other alterations of or
upon any part of the Premises except by and with the prior written consent of
Landlord, which consent shall not be unreasonably withheld. All such alterations
and additions, if so consented to, shall be made in accordance with all
applicable laws and shall remain for the benefit of Landlord unless otherwise
provided in the said written consent above mentioned and Tenant further agrees,
in the event of making such alterations as herein provided, to fully pay for
same and to indemnify and save Landlord harmless from all expenses, liens,
claims or damages to either persons or property or the Premises, arising out of
or resulting from the undertaking or making of said alterations or additions.
All liens shall be discharged or bonded within thirty days after filing.

 

-8-



--------------------------------------------------------------------------------

13. COMPLIANCE WITH STATUTES. Tenant shall promptly execute and comply with all
statutes, ordinances, rules, orders, regulations and requirements of the
Federal, State and Local Government and of any and all their Departments and
Bureaus applicable to the Premises, for the correction, prevention and abatement
of nuisances or other complaints, in, upon, or connected with the Premises
during said term; and shall also promptly comply with and execute all rules,
orders and regulations of the Board of Fire Underwriters.

14. SIGNS. Tenant shall have the right to install and maintain a sign
advertising Tenant’s business, including a sign on the building façade and J-box
in the front of the Building, provided, however, that the design, form, size and
location of such signs shall be approved by the Landlord and the governmental
authorities.

15. ACCESS TO PREMISES. Landlord or Landlord’s agents shall have the right at
all reasonable times during business hours to enter the Premises, to examine the
same and to show it to prospective purchasers. Whenever possible, Landlord shall
give reasonable notice to Tenant. During the six (6) months prior to the
expiration of this Lease or any renewal thereof, Landlord may exhibit the
Premises to prospective Tenants at reasonable times during business hours
provided that such does not interfere with tenant’s business operations.

16. SUBORDINATION. This Lease is subject and subordinate to any and all
mortgages or deeds of trust, protective land covenants, or leasehold estates
pursuant to a ground lease (herein collectively referred to as “Title
Interests”), now existing, or which may hereafter be executed, covering the
Premises or the real property of which the same are a part, and to all advances
made or hereafter to be made upon the security thereof. This provision shall be
self-operative and no further instrument of subordination need be required by
any mortgagee or ground Landlord. Furthermore, Tenant agrees to execute,
acknowledge and deliver upon request, any and all documents or instruments
requested by Landlord to evidence the subordination of this Lease to any Title
Interests, provided, however, the rights of Tenant shall continue in full force
and effect for so long as Tenant is not in Default hereunder and further
provided, the holder of any Title Interests shall not be liable for any accrued
obligation of Landlord, nor for any act or omission of Landlord, nor subject to
any offsets or counterclaims which may have accrued to Tenant against Landlord
prior to the date upon which such holder becomes the owner of the Premises.
Tenant hereby agrees to attorn to any person, firm or corporation purchasing or
otherwise acquiring the Premises at any sale or other proceeding, as if such
person, entity, firm or corporation had been named as Landlord herein. Tenant
agrees to execute, acknowledge and deliver in recordable form to any existing or
proposed holder of Title Interests, or to Landlord, within five (5) days after a
request therefor, a certificate certifying the following, if such be the case:
(a) this Lease is in full force and effect and there are no defenses or offsets
thereto, or if Tenant claims any defenses or offsets, stating those claimed by
Tenant; (b) Tenant has accepted possession of the

 

-9-



--------------------------------------------------------------------------------

Premises as of the date of such certificate; and (c) Tenant agrees to notify all
Title Interests of any Default by Landlord hereunder. Tenant’s failure to
deliver such statement within five (5) days after Landlord’s written request
therefor shall be conclusive that this Lease is in full force and effect without
modification except as may be represented by Landlord.

17. DAMAGE OR DESTRUCTION. If the Premises are damaged by an insured casualty
and insurance proceeds have been made available to Landlord, said damage shall
be repaired by Landlord to the extent of such available insurance proceeds,
provided such repairs can be made within ninety (90) days after the occurrence
of the casualty, and without the payment of overtime or other premiums. Until
such repairs are completed, minimum rent and additional rent shall be abated in
proportion to that part of the Premises unusable by Tenant. Landlord shall have
no obligation to restore, rebuild, or replace Tenant’s personal property and
trade fixtures and Landlord shall not be liable for any damage to or any
inconvenience or interruption of business of Tenant or Tenant’s agents
occasioned by any casualty to the Premises. If the damage is due to the fault or
neglect of Tenant, or its employees, contractors, or agents, there shall be no
abatement of minimum rent or additional rent. Should the Premises be damaged as
a result of any cause not covered by insurance, or if the insurance proceeds
have not been made available to Landlord, or if repairs cannot be completed
within ninety (90) days following the casualty date, or if the unexpired Lease
term is less than two (2) years, excluding any existing but unexercised Lease
renewal option(s) Landlord shall have the option to: (1) repair the damage, this
Lease continuing in effect, but minimum rent and additional rent to be abated as
provided above until such repairs are completed; or, (2) terminate this Lease
effective as of the casualty date, such notice of election to be made by
Landlord within sixty (60) days of the casualty date.

18. EMINENT DOMAIN. If the whole or any part of the Premises shall be taken by
any public authority under the power of eminent domain, then the term of this
Lease shall cease as to the part so taken, from the day the possession of that
part shall be required for any public purposes, and the minimum rent shall be
paid up to that day, and from that day Tenant shall have the right either to
cancel this Lease and declare the same null and void or to continue in the
possession of the remainder of the same under the terms herein provided, except
that the minimum rent shall be reduced in proportion to the amount of the
Premises taken. All damages awarded for such taking shall belong to and be
property of Landlord, whether such damages shall be awarded as compensation for
diminution in value to the leasehold or to the fee of the Premises; provided,
however, that Landlord shall not be entitled to any portion of the award made to
Tenant for the loss of business, the value of store fixtures and improvements
and shall not be entitled to any moving expenses awarded to Tenant by the public
authority exercising its power of eminent domain.

19. ASSIGNMENT AND SUBLETTING. Tenant shall not make any assignment of this
Lease nor sublet the same or any part thereof without the prior written consent
of the Landlord, which consent shall not be unreasonably withheld or delayed;
however, Landlord may withhold consent should Landlord, based upon reasonable
information, find that the proposed assignee or sub-lessee, would not constitute
an acceptable business or tenant for the Center or lacks requisite

 

-10-



--------------------------------------------------------------------------------

creditworthiness. Landlord shall notify of its decision, as to acceptance or
denial of the proposed assignee or sub-tenant, within fifteen (15) business days
(“Sub-Tenant Review Period”) from the date of receipt, by Landlord from Tenant,
of the proposed use and supporting financial information, of the proposed
assignee or sub-tenant. Should Landlord fail to notify Tenant of its acceptance
or denial, prior to the expiration of the Sub-Tenant Review Period, the it shall
be presumed that the assignee or sub-tenant has been deemed approved. Any such
assignment or subletting, even with the consent of Landlord, shall not relieve
Tenant from liability for payment of rent or other sums herein provided or from
the obligation to keep and be bound by the terms, conditions and covenants of
this Lease. The acceptance of rent from any other person shall not been deemed a
waiver of any of the provisions of this lease or to be a consent to the
assignment of this Lease or subletting of the Premises. Tenant shall be
permitted to retatin any assignment or sub-leasing profits associated with the
said assignment or sub-letting.

20. SURRENDER. Tenant agrees to deliver up and surrender to Landlord the
physical possession of the Premises at the expiration of this Lease or its
termination as herein provided, broom clean, free of debris, in as good
condition and repair as the same shall be at the commencement of said term, loss
by fire and/or ordinary wear and tear and the effects of time excepted, and to
deliver all of the keys to the Landlord or Landlord’s agent. All leasehold
improvements shall become and remain the property of Landlord, excepting only
trade fixtures and store fixtures.

21. DAMAGES. Tenant agrees to at all times save the Landlord harmless from, and
shall indemnify Landlord for all loss, cost, injury, damage or death that may
occur to be claimed by or with respect to any person or persons, corporation,
property or chattels on or about the Premises, or to the property itself,
resulting from any act done or omission by or through the Tenant or caused by or
resulting from the Tenant’s use, non-use, or possession of, condition, or
conduct of its business in the Premises. Tenant hereby agrees to pay, discharge
or successfully defend against any and all such claims, liens and demands.

22. UTILITIES. Tenant shall pay the cost of gas, electricity, fuel, light, heat,
power, telephone, cable, and all other utilities furnished to the Premises, and
used by Tenant, whether such utility costs are determined by separate metering
or are billed by Landlord. Tenant shall not install any equipment nor use the
Premises in a manner that will exceed or overload the capacity of any utility
facilities. If Tenant’s use of the Premises shall require additional utility
facilities, the same shall be installed only after obtaining Landlord’s written
approval, and such cost shall be at Tenant’s expense and in accordance with
plans and specifications approved in writing by Landlord. If Tenant’s use or
occupancy of the Premises results in an increase to Landlord of any utility
expense, or connection or user fees, or charges for increased usage or capacity,
or assessments of any kind whatsoever, Tenant shall pay the entire amount
thereof within thirty (30) days of Landlord’s written statement for same. In no
event shall Landlord be liable for any interruption or failure in the supply of
utilities to the Premises.

23. DEFAULT AND ACCELERATION. In the event Minimum Rent and additional rent have
not been received by the tenth (10th) day of the month, Tenant’s account may, at
the option

 

-11-



--------------------------------------------------------------------------------

of Landlord, be transferred to an attorney for collection, and in addition to
the costs and charges described above, Tenant shall also be responsible for the
payment of all associated legal expenses incurred therefrom, including but not
limited to attorney’s fees and court costs. In the event of any failure to pay
any rents, additional rents, or other charges or sums within five (5) days after
written notice of such default; or any failure to perform any other of the
terms, conditions or covenants of this Lease to be observed or performed by
Tenant for more than ten (10) days after written notice of such other default
shall have been given to Tenant; or if Tenant or an agent of Tenant shall
falsify or fail to timely submit any report required to be furnished to Landlord
pursuant to the terms of this Lease and such failure shall continue beyond ten
(10) days after written notice thereof; or should Tenant fail to open for
business, fully fixtured, stocked and staffed within 90 days after the
commencement date of this lease or suffer this Lease to be taken under any writ
of execution or in bankruptcy or receivership; then Landlord, notwithstanding
all other rights or remedies it may have by law and in equity, shall have the
right: (a) to declare all rent and other payments for the entire unexpired term
of this Lease at once due and payable and if not paid forthwith upon Landlord’s
demand then to resort to legal process for collection of all accelerated
payments due under this Lease; or (b) to terminate this Lease and resort to
legal process for collection of damages and/or eviction; or (c) to re-enter and
attempt to relet without terminating this Lease and remove all persons and
property from the Premises and such property may be removed and stored in a
public warehouse or elsewhere at the cost of and for the account of Tenant, all
without service of notice or resort to legal process and without Landlord’s
being deemed guilty of trespass, or becoming liable for any loss or damage which
may be occasioned thereby, except as caused by the gross negligence or willful
misconduct of Landlord, its agents, employees, contractors, invitees or
licensees. Landlord shall also be entitled to recover from Tenant all costs,
expenses and reasonable attorneys incurred in connection with Tenant’s default
hereunder.

24. BANKRUPTCY. The leasehold interest created by this Lease shall not be
treated as an asset of Tenant’s, or any guarantor’s, estate. In the event
Tenant, or any guarantor of the Lease, files for protection under the Bankruptcy
Laws, Landlord may terminate this Lease upon thirty (30) days notice, provided
however, the obligations of Tenant, and any guarantor of the Lease, under the
Lease shall be fully forgiven, and further provided, Landlord shall have
obtained possession of the Premises within sixty (60) days following the
Bankruptcy filing date. Should Landlord elect not to terminate the Lease in
accordance herein, Landlord shall be entitled to recover the maximum award
permitted for any damages or losses which are suffered from this event.

25. REMOVAL. If after default in the payment of rent or failure of any of the
other covenants or provisions of this Lease, or upon the expiration of this
Lease, Tenant moves out or is dispossessed and fails to remove any trade or
store fixtures or other property, then the said fixtures and property shall be
deemed abandoned by Tenant and shall become the property of Landlord.

 

-12-



--------------------------------------------------------------------------------

26. WAIVER. The failure of Landlord to insist upon strict performance of any of
the covenants or conditions of this Lease shall not be construed as a waiver for
the future of any such covenants or conditions but the same shall be and remain
in full force and effect.

27. WAIVER OF JURY. Landlord and Tenant hereby mutually, voluntarily, and
intentionally waive the right either may have to a trial by jury in respect to
any and all civil action commenced by either party in connection with this
Lease. If there are any facts or allegations that need to be tried in a court of
law, every position of said trial will be before a court without a jury.

28. HOLDING OVER. If Tenant shall remain in possession of all or any part of the
Premises after the expiration of the term of this Lease or any renewal thereof,
then Tenant shall be deemed a Tenant of the Premises from month-to-month subject
to all the terms and provisions hereof, except as to the term of this Lease and
except that the monthly rent payable during such period as Tenant shall continue
to hold the Premises or any part thereof shall be at a rental equal to 100% of
the monthly minimum and additional rent paid during the last month of the term
of this Lease, for the first thirty (30) days of said holdover, and thereafter,
the monthly rent payable during such period as Tenant shall continue to hold the
Premises or any part thereof shall be at a rental equal to 125% of the monthly
minimum and additional rent paid during the last month of the term of this Lease
. In addition, Tenant shall indemnify and hold Landlord harmless from all
claims, damages, liability, judgments, actions, loss of profits or rents, costs
and expenses incurred or suffered by Landlord as a result of such holding over
after the first thirty (30) days of said holdover.

29. TENANT AND EMPLOYEE PARKING. Tenant will cooperate with Landlord and other
tenants at the Center toward having all tenants and employees park in designated
areas; such areas to be those furthest from the buildings in order that patrons
and customers park in areas closest to the buildings. Landlord shall, at its
expense, provide reasonable illumination for the parking areas as well as
footways and driveways.

30. PROVISIONS BINDING. The terms and provisions hereof shall be binding upon
and shall inure to the benefit of the successors and permitted assigns,
respectively, of Landlord and Tenant. The reference contained to successors and
assigns of Tenant is not intended to constitute a consent to assignment by
Tenant, but has reference only to those instances in which Landlord may have
given written consent to a particular assignment.

31. NOTICES. Any bill, statement, notice, communication or payment which
Landlord or Tenant may desire or be required to give to the other party shall be
in writing and shall be sent to the other party by registered or certified mail
to the address specified on the first page of this Lease, or to such other
address as either party shall have designated in writing to the other, and the
time of the rendition of such shall be when same is deposited in an official
United States Post Office, Postage prepaid.

 

-13-



--------------------------------------------------------------------------------

32. REMEDIES CUMULATIVE. All the remedies hereinbefore given to Landlord and all
rights and remedies now or hereafter existing at law or in equity shall be
cumulative and concurrent. The exercise by Landlord of any one or more of the
rights or remedies provided for in this Lease or now or hereafter existing at
law or in equity shall not preclude the simultaneous or later exercise by
Landlord of any or all other rights or remedies provided for in this Lease or
now or hereafter existing at law or in equity.

33. SEVERABILITY. If any provision of this Lease shall be held or deemed to be
or shall, in fact, be inoperative or unenforceable as applied in any particular
case in any jurisdiction or jurisdictions or in all jurisdictions or in all
cases because it conflicts with any other provision or provisions hereof or any
constitution or statute or rule of public policy, or for any other reason, such
circumstances shall not have the effect of rendering the provision in question
inoperative or unenforceable in any other case or circumstance or of rendering
any other provision or provisions herein contained invalid, inoperative or
unenforceable to any extent whatsoever. The invalidity of any one or more
phrases, sentences, clauses, sections or paragraphs in this Lease contained
shall not affect the remaining portions of this Lease or any part thereof.

34. HEADINGS. Any headings preceding the text of the paragraphs and
subparagraphs hereof are inserted solely for convenience of reference and shall
not constitute a part of this Lease, nor shall they affect its meaning or
effect.

35. USE OF COMMON AREAS. The use and occupancy by Tenant of the Premises shall
include the use in common with others entitled to the use of the common areas,
employee parking areas, service roads, loading facilities, sidewalks and
customer parking areas located from time to time within the Center (collectively
referred to as the “Common Areas”) provided however, the use of the Common Areas
by Tenant shall be subject at all times to the regulations adopted therefor by
Landlord.

36. RUBBISH REMOVAL. Tenant shall keep the Premises clean, both inside and
outside, and will remove all refuse created by Tenant from the Premises in
accordance with rules and regulations established by Landlord for same. Tenant
shall not burn any materials or rubbish of any description upon the Premises or
common areas.

37. SIDEWALKS/HALLS. Tenant shall neither encumber nor obstruct the sidewalks or
the halls of the Premises nor allow the same to be obstructed or encumbered in
any manner. Tenant shall not place, nor cause to be placed, any merchandise,
signs, vending machines or anything else on the sidewalk, halls or exterior of
the Premises without the prior written consent of Landlord. Tenant shall have
the right to place bench(s) in the foyer area for customer seating with the
locations to be mutually determined by the Tenant and the Landlord.

 

-14-



--------------------------------------------------------------------------------

38. IMPROVEMENTS AND ALTERATIONS OF CENTER BY LANDLORD.

Exhibit A sets forth the general layout of the Center and shall not be deemed to
be a warranty, representation or agreement on the part of Landlord that the
Center will be or is exactly as indicated on said diagram. Landlord may
increase, reduce or change the number, dimensions or location of the walks,
buildings and parking areas in any manner whatsoever Landlord shall deem proper,
and Landlord reserves the right to make alterations or additions to the building
in which the Premises are located, and to add buildings to the Center.

39. LIMITED LIABILITY. Neither Landlord, nor its agents, shall be liable for any
loss or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, water or rain which may leak from any part of
the Premises, or Center, or from the pipes, appliances or plumbing works
therein, or from the roof, street or subsurface, or from any other place
resulting from dampness, or any other cause whatsoever, unless caused by or due
to the gross negligence or willful misconduct of Landlord. Landlord shall not be
liable for any interference with the light, air or any latent defect in the
Premises, and Landlord shall not be liable for any damage caused by other
lessees of the Center, or persons in or about the Premises, or the Center,
occupants of adjacent property, or the public, or caused from the construction
of any private or public work. All property of Tenant kept or stored on the
Premises shall be so kept or stored at the risk of Tenant and Tenant shall hold
Landlord harmless from any claims arising out of damage to same, unless such
damage shall be caused by the willful act or gross negligence of Landlord.
Tenant agrees to look solely to Landlord’s estate and property in the Center, or
the proceeds thereof, for the satisfaction of Tenant’s remedies for the
collection of a judgment or other judicial process requiring the payment of
money by Landlord in the event of any default by Landlord, and no other property
or assets of Landlord shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant’s claims.

40. INDEMNIFICATION. Tenant and Landlord shall each indemnify, defend and hold
each other harmless against and from any and all claims arising from the use of
the Premises, or from the conduct of business, or from any activity, or work
done, permitted or suffered in or about the Premises, except to the extent of
the either parties’ gross negligence or willful misconduct and Tenant and
Landlord shall indemnify and hold each other harmless against and from any and
all claims arising from any default in the performance of this Lease resulting
from any act or negligence of the other party, or their officers, agents, or
employees (acting within the scope of their employment). Tenant shall assume all
risk of damage to property or injury to persons in, upon or about the Premises.

41. RELOCATION OF PREMISES.

“INTENTIONALLY OMITTED”

42. HAZARDOUS SUBSTANCES. The term “Hazardous Substances” as used in this Lease
shall include, without limitation: flammables, explosives, radioactive
materials, asbestos, polychlorinated biphenyls (PCBs), chemicals known to cause
cancer or reproductive toxicity,

 

-15-



--------------------------------------------------------------------------------

pollutants, contaminants, hazardous wastes, toxic substances or related
materials, petroleum and petroleum products, medical contaminates and/or medical
wastes and substances declared to be hazardous or toxic under any law or
regulation now or hereafter enacted or promulgated by any governmental
authority.

Tenant shall not cause nor permit to occur any violation of any federal, state,
or local law, ordinance, or regulation now or hereafter enacted, related to
environmental conditions on, under or about the Premises arising from Tenant’s
use or occupancy therein, nor shall Tenant cause or permit the use, generation,
release, manufacture, refinement, production, processing, storage or disposal of
any Hazardous Substance without Landlord’s prior written consent, which consent
may be withdrawn, conditioned, or modified by Landlord in its sole and absolute
discretion.

Tenant shall indemnify, defend and hold Landlord its respective officers,
directors, beneficiaries, shareholders, partners, agents, and employees harmless
from all fines, suits, procedures, claims, and actions of every kind, and all
costs associated therewith, including attorneys’ and consultants’ fees, arising
out of, or in any way connected with, any deposit, spill, discharge or other
release of Hazardous Substances, at or from the Premises, or which arises at any
time from Tenant’s use or occupancy of the Premises, or from Tenant’s failure to
comply with or satisfy government required action on the matter.

Tenant’s obligations and liabilities under this Paragraph shall survive the
termination of this Lease.

Landlord warrants and represents that, to the best of its knowledge, information
and belief, no Hazardous Substances exist or have been used on or under the
property upon which the Center is located.

43. RULES AND REGULATIONS. Landlord reserves the right to promulgate, and Tenant
hereby agrees to comply with, the Rules and Regulations for the Premises,
Center, and common areas, including but not limited to the following:

(a) Tenant shall continuously keep the Premises occupied and open for business
during the hours specified herein.

(b) Tenant shall load and unload goods only at such times, in such areas and
through such entrances as may be designated for such purposes by Landlord.
Trailers, trucks, or other vehicles shall not be permitted to remain parked
overnight in any area of the Center.

(c) Tenant shall keep all garbage and refuse and to place same outside of the
Premises prepared for collection in a manner and at times specified by Landlord.
Landlord will provide Tenant with a dumpster area which can be locked for it’s
sole use.

 

-16-



--------------------------------------------------------------------------------

(d) Tenant shall keep the outside areas immediately adjoining the Premises
clean, and not to burn, place or permit any rubbish, obstruction or merchandise
in such areas.

(e) Tenant shall keep the Premises clean, orderly, sanitary and free from
objectionable odors, and insects, vermin and other pests.

(f) Tenant shall not distribute any handbills or other advertising matter on or
about any part of the Center outside of the Premises.

(g) Tenant shall not use or operate any machinery that, in Landlord’s opinion,
is harmful or disturbing to other lessees in the Center, nor shall Tenant use
any loud speakers, televisions, phonographs, radios or other devices in a manner
so as to be heard outside of the Premises, nor display merchandise on the
exterior of the Premises for sale or promotional purposes.

(h) Tenant shall not conduct any auction, fire, bankruptcy or going out of
business sale on or about the Premises.

(i) Tenant shall keep its display window(s) in the Premises dressed and
illuminated, and its signs and exterior lights properly operating, every day
during the term of this Lease from dusk to 10:00 p.m. excluding Sundays and
holidays. Excluding holidays, Tenant agrees that its store shall be opened for
business during the minimum period of 11:00 a.m. to 6:00 p.m., Tuesday through
Friday.

(j) Tenant, and its employees, shall park their vehicles only in areas
designated by Landlord. Landlord reserves the right to assess Tenant a charge of
ten dollars ($10) per day, or any part thereof, when Tenant, or Tenant’s
employees, use parking spaces not designated by Landlord. All vehicles owned or
used by Tenant, or Tenant’s employees, must be currently licensed and operable,
with no flat tires, capable of being started by internal battery capacity, and
movable by the vehicle’s own engine and drive train. Vehicles not conforming to
the aforesaid requirements may be removed by Landlord, without notice, with the
cost of such removal to be paid by Tenant. Any signage displayed on operable
vehicles is restricted to a size which does not require the issuance of a permit
by government authorities for use.

 

-17-



--------------------------------------------------------------------------------

(k) Landlord shall not be liable to Tenant for any violation of the rules and
regulations, or for the breach of any covenant or condition by any other
Tenant’s in the Center, except for Landlord’s failure to act after notice
thereof.

44. QUIET ENJOYMENT. Landlord covenants and agrees that if Tenant shall perform
all of the covenants and agreements contained in this Lease, Tenant shall have
the quiet and peaceable enjoyment and possession of the Premises without any
hindrance from Landlord or any persons lawfully claiming through the Landlord.

45. COMMISSION. Tenant represents and warrants to the Landlord that it has not
dealt with any broker in connection with this Lease other than The Lock Company
(“ Tenant’s Broker”) and Landlord represents and warrants to the Landlord that
it has not dealt with any broker in connection with this Lease other than The
Stevens Group (“Landlord’s Broker”). The execution and delivery of this Lease by
each party shall be conclusive evidence that such party has relied upon the
foregoing representation and warranty. Landlord agrees to pay to The Lock
Company, as Tenant’s Broker, a commission equal to four (4.0%) percent of the
gross minimum rent during the Lease Term (“Tenant’s Broker’s Commission”).
Landlord shall pay one–half (1/2) of Tenant’s Broker’s Commission upon full
execution by both parties of this Lease and the remaining one–half (1/2) of
Tenant’s Broker’s Commission upon Tenant’s receipt of its use and occupancy
permit. In addition to the Tenant’s Broker’s Commission, recited above, Landlord
shall pay Landlord’s Broker a commission equal to two (2.0%) percent of the
gross minimum rent during any option term exercised by Tenant. The Stevens
Group, as Landlord’s Broker, shall be paid a commission, as based upon separate
agreement between Landlord and . Landlord and Tenant shall each indemnify and
hold the other harmless from and against any and all claims for commissions,
fees, or other compensation by any person who shall claim to have dealt with
Tenant in connection with this Lease and for any and all costs incurred by
Landlord in connection with such claims, including, without limitation,
reasonable attorney’s fees and disbursements, except as hereinabove recited. The
provisions of this item 45 shall survive the expiration or earlier termination
of this Lease.

46. COMPLETE AGREEMENT. This Lease contains the entire agreement between the
parties hereto, and no agent, representative or officer of Landlord has
authority to make or has made any statement, agreement or representation, either
oral or written in connection herewith, modifying adding or changing the terms
and conditions herein set forth. No dealings between the parties or custom shall
be permitted to contradict, vary, add to or modify the terms hereof. No
modification to this Lease shall be binding unless such modification shall be in
writing and signed by the parties hereto.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be signed the
Effective Date herein defined.

 

  LANDLORD  

The Grandview Eight, L.L.C.,

a Tennessee Limited Liability Company

  By:  

/s/ Fred Yazdian

  Name & Title:   Fred Yazdian, President   Date:   July 23, 2015   TENANT  

Franklin Synergy Bank,

a Tennessee banking corporation

  By:  

/s/ Kevin Herrington

  Name & Title:   Kevin Herrington, EVP & COO   Date:   July 14, 2015

 

-19-



--------------------------------------------------------------------------------

EXHIBIT “A”

 

-20-



--------------------------------------------------------------------------------

EXHIBIT “B”

TENANT’S WORK

1. Tenant acknowledges that it is accepting the Premises in a “Vanilla
Box/As-Is” condition. The Tenant further acknowledges and agrees that Tenant
shall be solely responsible for his desired and/or required improvements to the
Premises (Tenant’s Build-out”).

2. Tenant shall have the right to select the contractor for the completion of
Tenant’s Build-Out. All Build-Out work shall be performed in accordance with all
applicable laws, statutes, codes and ordinances, and sound architectural and
construction practices consistent with those commonly utilized and followed in
the Center. Tenant shall construct the Build-Out work using licensed general
contractors and subcontractors experienced in constructing general dentistry and
office space. Tenant shall cause such contractors and subcontractors to perform
such Build-Out expeditiously, in a workmanlike manner, in accordance with plans
and specifications approved in advance by Landlord. Tenant covenants and agrees
that that all materials used in the construction of the Build-Out will be new,
of good quality and free from faults and defects, and shall comply with the
plans and specifications therefor.

3. Tenant shall be responsible to pay for all costs and expenses incurred in
connection with the Build-Out, and upon completion shall provide Landlord with a
waiver of lien from the contractor and a valid use and occupancy permit from the
Town of Nolensville, indicating full payment and compliance related to the
Build-out.

 

-21-